                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff-Respondent,                      Criminal Case No. 16-20062
v.                                               Civil Case No. 19-12259
                                                 HON. DENISE PAGE HOOD
D-12 WILLIAM SHAWN STEELE,

     Defendant-Petitioner.
________________________________/

           ORDER DENYING DEFENDANT=S MOTION UNDER
             28 U.S.C. ' 2255 [#645] and DISMISSING WITH
                 PREJUDICE CIVIL CASE NO. 19-12259

I.    Introduction

      On July 25, 2017, a jury found Defendant guilty of Counts 1 (Racketeering

Conspiracy) and 4 (Possession of a Firearm in Furtherance of a Drug Trafficking

Crime) of the Second Superseding Indictment. [ECF No. 470] The undersigned

imposed a sentence of 124 months (84 months for Court 1 and 60 months for

Count 4, to be served consecutively). [ECF No. 561] The Sixth Circuit Court of

Appeals affirmed Defendant=s conviction and sentence in an Order issued on

March 26, 2019. [ECF No. 633]

      On July 31, 2019, Defendant filed a Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. ' 2255 (the A2255 Motion@). [ECF No. 645] The
Government filed a response on August 3, 2019, and Defendant filed a reply on

December 4, 2019.

II.    Legal Standard

       28 U.S.C. ' 2255 authorizes a federal prisoner to move the district court to

vacate a sentence. 28 U.S.C. ' 2255(a). A defendant seeking relief under ' 2255

Amust allege as a basis for relief: (1) an error of constitutional magnitude; (2) a

sentence imposed outside statutory limits; or (3) an error of fact or law that was so

fundamental as to render the entire proceeding invalid.@ Pough v. United States,

442 F.3d 959, 964 (6th Cir. 2006) (citing Mallett v. United States, 334 F.3d 491,

496-97 (6th Cir. 2003)). When raising claims alleging errors of constitutional

magnitude, a defendant must show that the constitutional error had a substantial

and injurious effect or influence on the proceedings. Brecht v. Abrahamson, 507

U.S. 619, 637-38 (1993); Watson v. United States, 165 F.3d 486, 488 (6th Cir.

1999). Further, relief under ' 2255 requires a showing of Aa fundamental defect

which inherently results in a complete miscarriage of justice.@ Davis v. U. S., 417

U.S. 333, 346 (1974).

III.   Analysis

       Defendant claims that he was convicted under 18 U.S.C. ' 924(c)(3)(B) and

that conviction violates his constitutional rights because 18 U.S.C. ' 924(c)(3)(B)


                                         2
is unconstitutionally vague. See, e.g., ECF No. 665, PgID 6340 (AIf Petitioner was

sentenced under the residual clause of ' 924(c)(3), his sentence would be illegal

pursuant to Davis@); ECF No. 665, PgID 6343 (Defendant Ahas met his burden of

establishing that he has been convicted under the residual clause of 924(c)(3).@).

Defendant relies on the United States Supreme Court=s recent decision in United

States v. Davis, 139 S.Ct. 2319 (2019). The Court notes that only Court 4 of the

Second Superseding Indictment charged Defendant with a violation of 18 U.S.C. '

924(c).1 For the reasons that follow, Defendant=s claim fails.

      In Davis, the Supreme Court invalidated the Aresidual clause@ in Section

924(c)=s definition of a Acrime of violence.@ Davis, 139 S.Ct. at 2326-27.   Section

924(c) authorizes heightened criminal penalties for using or carrying a firearm

Aduring and in relation to,@ or possessing a firearm Ain furtherance of,@ any federal

Acrime of violence or drug trafficking crime.@ 18 U.S.C. ' 924(c)(1)(A). According

to Section 924(c)(3), a crime of violence is Aan offense that is a felony@ and A(A)

has as an element the use, attempted use, or threatened use of physical force

against the person or property of another, or (B) that by its nature, involves a



      1
        In Count 1 of the Second Superseding Indictment, Defendant was charged
with Racketeering Conspiracy in violation of 18 U.S.C. ' 1962(d), and the overt
acts attributable to Defendant involved drug trafficking, see ECF No. 437, PgID
2723, 2725-27, and firearm offenses. Id. at PgID 2730.

                                         3
substantial risk that physical force against the person or property of another may be

used in the course of committing the offense.@

       The Court understands the Supreme Court=s ruling in Davis B but also notes

that the Supreme Court=s ruling in Davis pertained only to the vagueness of the

residual clause with respect to the definition of a federal Acrime of violence@ in

Section 924(c)(3).       Davis did not address any aspect of the definition of a drug

trafficking crime, which is found in Section 924(c)(2) and includes Aany felony

punishable under the Controlled Substances Act (21 U.S.C. 801, et seq.).@

       Other courts have rejected any attempt to extend the residual clause

deficiency in the Acrime of violence@ provision to the Adrug trafficking crime@

provision. See, e.g., United States v. Reid, No. 0:04-353, 2018 WL 2336120, at *2

(D.S.C. Feb. 6, 2018) (AThe drug trafficking portion of ' 924(c)(2) does not have a

residual clause, and states with particularity which charges serve as underlying

crimes for a ' 924(c) conviction . . . [and] the Supreme Court=s holding in

Johnson2 has no effect on convictions for ' 924(c) based on drug trafficking

crimes.@). See also United States v. Chapman, 851 F.3d 363, 374B75 (5th Cir.

2017) (finding defendant=s ' 924(c) convictions not affected Aby any alleged


       2
        Johnson v. United States, 135 S.Ct. 2551 (2015) (AJohnson@) (finding the residual clause
in the Armed Career Criminal Act void for vagueness).


                                               4
infirmity in the risk of force definition of crime of violence@ because the predicate

offenses were Abased on having committed drug trafficking crimes@); Navarro v.

United States, 679 F. App=x 973, 974 (11th Cir. 2017) (rejecting Johnson claim

because ' 924(c) conviction was Apremised on drug trafficking crimes@); In re

Cannon, 931 F.3d 1236, 1242 (11th Cir. 2019) (rejecting post-Davis challenge to '

924(c) conviction predicated on possession with intent to distribute cocaine and

marijuana charge); United States v. Simms, 914 F.3d 229, 252 (4th Cir. 2019) (en

banc) (finding residual clause in ' 924(c)(3)(B) vague before Davis, but explaining

that A[i]n striking it down, we leave intact . . . the entirety of the definition of >drug

trafficking crime= in ' 924(c)@).

      Defendant seems to contend that the Court relied on the residual clause

when it sentenced him on Count 4.            Defendant maintains that the predicate

offense was Aconspiracy to conduct enterprise affairs through a pattern of

racketeering activity in violation of 18 U.S.C. ' 1962(d)[.]@ ECF No. 665, PgID

6343. Defendant states that section Adoes not contain as an element the use,

attempted use, or threatened use of physical force against the person . . . of

another,@ which means the Court relied upon the residual clause. Id.          Defendant

asserts that the Government proof regarding Count 4 (the 924(c) conviction) was

based on robberies between 2008-2015, even if the Government charged him with


                                            5
use of a firearm during both a drug trafficking offense and a crime of violence.

For these reasons, Defendant contends that the Court should find no support for the

Government=s suggestion that his conviction for Count 4 rested only on a drug

trafficking offense.

      Defendant overlooks, however, that in Count 4 of the Second Superseding

Indictment, the Government charged Defendant only with Possession of a Firearm

in Furtherance of a Drug Trafficking Crime. As stated verbatim in the Second

Superseding Indictment, the only allegations in Count 4 were:

                                COUNT FOUR
                      18 U.S.C. '924(c) B Possession of a
               Firearm in Furtherance of a Drug Trafficking Crime

      D-12 WILLIAM SHAWN STEELE

            At various times between 2006 and 2014, in the Eastern District
      of Michigan, Southern Division, defendant WILLIAM SHAWN
      STEELE did, knowingly possess various firearms in furtherance of a
      drug trafficking crime for which he may be prosecuted in a court of
      the United States, that is, conspiracy to distribute controlled
      substances, in violation of 21 U.S.C. ' 846.

             All in violation of Title 18, United States Code, Section 924(c).

ECF No. 437, PgID 2734.

      Contrary to any suggestion otherwise, it was on those allegations in Count 4

that firearms were used in furtherance of a drug trafficking crime (and not on the

basis of a crime of violence or other provision with a residual clause) that:

                                          6
      (1)    the jury convicted Defendant in Count 4 of possession of a firearm in
             furtherance of a drug trafficking offense;

      (2)    the Court sentenced Defendant on Count 4 for possession of a firearm
             in furtherance of a drug trafficking offense; and

      (3)    the Sixth Circuit upheld Defendant=s conviction and sentence for

             possession of a firearm in furtherance of a drug trafficking offense.

For those reasons, the Court is not persuaded by Defendant=s arguments and denies

Defendant=s 2255 Motion.3

IV.   Conclusion

      Accordingly, for the reasons set forth above,

      IT IS ORDERED that Defendant=s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. ' 2255 [Dkt. No. 645] is DENIED.

      IT IS FURTHER ORDERED that Civil Case No. 19-12259 (the Motion to

Vacate, Set Aside or Correct Sentence under 28 U.S.C. ' 2255) is DISMISSED

WITH PREJUDICE and designated as CLOSED.

      IT IS ORDERED.



      3
        Although Defendant technically procedurally defaulted on his claim by
failing to raise it on direct appeal, the Court elects not to address the procedural
aspect of Defendant=s 2255 Motion because his claim also fails on the merits. See,
e.g., Johnson v. United States, 735 F. App=x 1007, 1010 n.3 (11th Cir. 2018)
(declining to address procedural default because petitioner=s Johnson claim also
failed on the merits).

                                          7
                        s/Denise Page Hood
                        DENISE PAGE HOOD
DATED: March 13, 2020   United States District Judge




                          8
